Citation Nr: 0412123	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
upper back disability.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for residuals of injuries of the cervical spine 
and upper back.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for an 
upper back disability, and the reopened claim for service 
connection for residuals of a cervical spine injury, are the 
subject of a Remand following the Order section of this 
decision.


FINDINGS OF FACT

1.  By a letter of notice dated in January 1972, the Regional 
Office (RO) informed the veteran of its rating decision that 
same month which, in pertinent part, denied service 
connection for residuals of a neck injury, and informed him 
of his right to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the January 1972 
rating decision is new and relates to an unestablished fact 
necessary to substantiate the veteran's claim and raises a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a cervical spine 
disability.


CONCLUSION OF LAW

Evidence received since the January 1972 rating decision is 
new and material to reopen the veteran's claim for service 
connection for a cervical spine disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  The VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  The United States 
Court of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In light of the favorable determination 
contained herein, further development with regard to VA's 
duties to notify and assist would serve no useful purpose.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

Factual Background

The Old Evidence

On the veteran's report of medical history, conducted in 
conjunction with the veteran's May 1969 induction 
examination, the veteran denied having a history of arthritis 
or rheumatism, bone, joint or other deformity, or back 
trouble of any kind.
The examiner, on the report of medical examination, reported 
that the veteran's spine and musculoskeletal system were 
normal.

Service medical records dated in September 1969 reveal that 
the veteran complained of having experienced pain in his 
right shoulder for one year.  The examiner noted that the 
veteran had a full range of movement.
In a service medical record dated in January 1970, the 
veteran reported that a tree limb had fallen on the back of 
his neck and shoulders.  The examiner noted that x-rays 
revealed that there was no fracture.  The impression was a 
neck contusion.

In a service medical record dated in March 1970, the examiner 
noted that the veteran still complained of pain in his back 
at his shoulder.  The veteran also noted that he experienced 
pain when waking up and moving his arms.  The examiner 
indicated that a physical examination revealed a negative 
range of motion and full motion of the arms.  An x-ray taken 
in January was negative.  The examiner diagnosed the veteran 
with muscular spasms.

On the report of the veteran's May 1971 separation 
examination, the examiner noted that the veteran had an 
abnormal spine and musculoskeletal system.  The examiner 
commented that the veteran had chronic pain in the neck.  The 
veteran was referred for orthopedic consultation.

In July 1971, the veteran was evaluated at an orthopedic 
clinic for chronic pain in his neck.  The examiner noted that 
the x-rays that were taken were normal.  The examiner also 
indicated that the veteran did not have a paravertebral 
muscle spasm and that there was full range of motion.  The 
examiner's impression of the veteran's condition was a 
possible old sprain.

In December 1971 the veteran submitted to a VA examination.  
The veteran indicated that he had hurt his neck when a tree, 
that was about eight inches in diameter, fell across it.  He 
reported that about once a day, while doing fast moving or 
jerking movements with his body, that his neck hurt on both 
sides for about a second or two, like a fast sharp jab, then 
it would go away.  Upon examination of the neck, the examiner 
reported that there was no evidence of reduction in normal 
excursion of movement due to ankylosis, mechanical blocking, 
adhesions, muscle or tendon contractures, spasticity or 
scars, or synovial herniae.  Upon examination of the mobility 
of the veteran's cervical spine, the examiner noted that the 
flexion forward was 65 degrees, extension backward was 50 
degrees, lateral flexion was 40 degrees, and rotation was 55 
degrees.  There was no instability.  Cervical spine x-rays 
taken in conjunction with the examination were normal.  The 
examiner diagnosed the veteran as not having any residuals of 
a neck injury.

The January 1972 RO Decision

By rating action dated in January 1972, the RO denied the 
veteran's claim for service connection for a neck disability 
on the basis that there was no evidence of residuals of a 
neck injury. 

The additional evidence

In April 2001, the veteran again submitted to a VA 
examination.  The veteran complained of constant neck pain, 
weakness, stiffness, fatigability, and lack of endurance.  
After examining the veteran's spine, the examiner noted that 
there was pain on palpation of the cervical spine without 
paravertebral spasm.  The examiner also indicated that the 
veteran's cervical spine had the following ranges of motion:  
rotation to the right and left, 90 degrees; forward flexon, 
60 degrees; extension, 30 degrees; and bending to the right 
and left, 30 degrees.  The examiner diagnosed the veteran 
with degenerative disc disease, including involving the 
cervical spine.  

In a December 2001 rehabilitative medicine clinic note, the 
veteran reported that he had experienced chronic neck pain 
and right shoulder pain since an injury in Vietnam in 1970.  
The examiner noted that recent cervical spine films showed 
mild cervical spondylosis, C4, 5 and that the right shoulder 
films were normal.  After a physical examination, the 
examiner reported that the veteran had 70 degrees of active 
abduction, 80 degrees of passive abduction, 80 degrees of 
internal and external rotation, a negative drop arm test, and 
subacromial tenderness under the right acromion.  The 
examiner's impression included mild cervical spondylosis.

In a February 2002 rehabilitative medicine clinic note, the 
examiner commented that he had last seen the veteran two and 
a half months prior, when he had complained of neck and right 
shoulder pain.  

In February 2002, the veteran submitted to a VA spine 
examination.  The examiner reported that the veteran's neck 
had the following ranges of motion: flexes chin-to-chest; 
extension, 40 degrees; right and left bend, 60 degrees; and 
right and left rotation, 80 degrees.  The examiner further 
noted that the veteran was minimally tender on his upper 
right neck area along the paraspinous muscles, his reflexes 
in the biceps, triceps, and brachioradialis were equal, his 
motor and sensation were intact, his grip strength was 5/5, 
and the range of motion in his shoulder was full.  X-rays 
taken of the veteran's neck reportedly showed degenerative 
changes in the lower cervical spine area.  The examiner 
diagnosed the veteran with degenerative joint disease of the 
cervical spine with no radioculopathy present at that time.  
The examiner further commented that, "[i]t is felt that the 
patient did have a neck and shoulder injury in 1970 [that 
was] also seen as late as 1971 in service, but does not give 
a history of serious neck pain until six-and-a -half years 
ago.  [An] evaluation of the patient by an orthopedic surgeon 
in 1972 failed to reveal any residual from a neck injury at 
that time.  Hence, it was assumed that the patient has 
recovered from his neck injury.  The current problems [are] 
due to simply degenerative change just taking place with 
it."

In a rehabilitative medicine clinic note dated in June 2002, 
the veteran reported pain in his right shoulder and neck with 
overhead activities and that the pain was intermittent, 
depending upon activities.  The examiner's assessment of the 
veteran's condition was adhesive capsulitis/RCT and 
cervicalgia secondary to spondylosis/disc disease and 
myofascial pain.

In January 2003, the veteran submitted to a VA examination.  
The examiner noted that the veteran had recently been 
diagnosed, based on EMG and nerve conduction studies, with C7 
radiculopathy. In an examination of his musculoskeletal 
system, the veteran reportedly complained of pain in the 
right shoulder with full abduction and internal rotation.   
The examiner opined that, "[i]t is this examiner's opinion 
that this veteran has a C7 radiculopathy which is feasibly 
related to his prior injury in the service and is causing him 
a problem with decreased handgrip in the right upper 
extremity."  

The veteran filed a request to reopen the claim for service 
connection for residuals of a cervical spine injury in 
November 2001.  

Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under the governing criteria, service connection may be 
granted for a disability if it is shown that it is due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Cervical Spine Disability

The Board finds that evidence submitted subsequent to the 
January 1972 RO determination, is new relative to the 
veteran's claim for service connection for a cervical spine 
disability, because it was not of record at the time of the 
prior final RO denial in January 1972.  Further, additional 
evidence, particularly the January 2003 medical opinion in 
which the examiner opined that the veteran's cervical spine 
disability was etiologically related to service, when 
considered with previous evidence of record, relates to the 
unestablished fact of whether or not the veteran has current 
cervical spine disability which was incurred in or aggravated 
by active service.  Moreover, the additional evidence is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the veteran's claim that his 
current cervical spine disability is related to injury in 
service.  Accordingly, the Board concludes that evidence 
received subsequent to the January 1972 RO denial, is new and 
material and the claim for service connection for a cervical 
spine disability is reopened.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a cervical spine 
disability, and the appeal to this extent is granted.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

By a letter of notice dated in August 1997, the Regional 
Office (RO) informed the veteran of its rating decision that 
same month which, in pertinent part, found that new and 
material evidence had not been received to reopen a claim for 
service connection for an upper back disability (previously 
characterized as residuals of contusion of the back of the 
shoulders).  The veteran was informed of his right to appeal, 
but a timely appeal was not filed.  The March 2002 rating 
decision on appeal appears to have reopened and denied the 
claim for service connection for residuals of injury of the 
upper back.  Although the RO appears to have treated the 
veteran's more recent claim as reopened, the Board must also 
assess whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the 
claim, regardless of the RO's action.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  The VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this regard, 
VA will inform the veteran of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  The VA also has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000). See 38 U.S.C.A. § 5103A.  The record does not 
reflect that the veteran has been provided such notice with 
regard to the issue of whether new and material evidence has 
been received to reopen a claim for service connection for an 
upper back disability.  In this regard, the Board 
specifically finds that the VCAA letter issued in November 
2001 was inadequate, and notes that it referenced a "right 
shoulder," and not upper back, disability.

The record contains an August 2002 Social Security 
Administration (SSA) decision which awarded disability 
benefits, and which noted the veteran has been awarded 
worker's compensation payments.  The clinical records 
considered in reaching such determinations are not of record.  
The record does not reflect that the RO has sought to obtain 
those medical records.  Such records may be useful in 
adjudicating the veteran's claims.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed with regard to the issue of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for an upper back 
disability, and with regard to de novo 
consideration of entitlement to service 
connection for a cervical spine 
disability.  

2.  The RO should contact the veteran and 
request that he identify the injury or 
disability which served as the basis for 
the award of worker's compensation 
benefits, and identify all providers of 
medical treatment for such injury or 
disability.  The RO should attempt to 
obtain all records of treatment of the 
veteran since service from the identified 
providers, not already of record.  

3.  The RO should contact the Social 
Security Administration and seek to 
obtain a copy of all clinical records 
which were considered in adjudicating the 
veteran's claim for SSA disability 
benefits.

4.  Thereafter, upon completion of the 
requested development, the RO should 
adjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
an upper back disability, and adjudicate 
de novo the reopened claim for service 
connection for a cervical spine 
disability.  If any benefit sought on 
appeal remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



